Citation Nr: 0720676	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 5, 2001 
for a grant of a total disability rating for compensation 
based on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1944 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
entitlement to TDIU effective April 5, 2001.

A motion to advance this case on the Board's docket, was 
granted for good cause by the Board in June 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to an effective date earlier 
than April 5, 2001 for a grant of TDIU.  The copy of the 
April 2003 rating decision of record, along with the October 
2006 Statement of the Case and Supplemental Statement of the 
Case, all cite to a specific piece of evidence which is not 
of record.  Specifically, these documents indicate that 
evidence reviewed included "affidavit from Greg Voorhees, 
owner and president of Great Western Mears, received April 5, 
2001."  Based upon the date of receipt of the cited 
document, the Board must conclude that this is the document 
which the RO considers to be the veteran's claim to reopen 
his claim for TDIU upon which the effective date of the grant 
is based.  Again, this document is not of record.  The Board 
also notes that the original April 2003 rating decision, 
normally printed on blue paper, is also not of record.  

In the past the veteran's claims file had been transferred to 
a variety of offices with respect to an appeal he pursued 
with the United States Court of Appeals for Veterans Claims 
(Court).  Accordingly, the Board believes that a temporary 
file was established at the RO and based upon the documents 
missing from the claims file, the Board suspects that all the 
documents from the temporary file have not been placed in the 
claims file.  As the missing documents directly relate to the 
veteran's claim for TDIU and the effective date assigned, an 
attempt to obtain these documents and associate them with the 
claims file should be made.

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the RO.  Have 
the RO place all documents from any 
temporary file related to this veteran 
in the claims file including:  the 
original Blue copy of the April 2003 
rating decision and the document 
identified as an "affidavit from Greg 
Voorhees, owner and president of Great 
Western Mears, received April 5, 
2001."  The efforts to place these two 
documents in the claims files should be 
documented.

2.  If the documents above cannot be 
found and placed in the claims file, 
then contact the veteran and his 
attorney and request that they submit a 
copy of the document identified as an 
"affidavit from Greg Voorhees, owner 
and president of Great Western Mears, 
received April 5, 2001," if they have 
one.

3.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his attorney should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


